DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 09/02/2021. Claims 1, 11, 19, and 22 are amended. Claims 1-24 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/447,019.
Response to Argument
Applicant’s arguments with respect to independent claims for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Note
Examiner encourages the applicant to review the relevant references mentioned at the conclusion section of this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2017/0083860)(filed in IDS 08/19/2019) issued to Sriram in view of US Patent No. (US2016/0098730) issued to Feeney and further in view of US Patent No. (US2018/0174097) issued to LIU.
Regarding claim 1, Sriram discloses wherein each identifier is linked in the digital ledger to a public key of an owner of the corresponding physical item, and wherein the list of identifiers and linked public keys are distributed among a plurality of blocks sequentially connected to one another in the digital ledger[¶¶6-8, a system for tracking end-to-end provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods.  The system can track provenance of such items (equated to physical items).  The system can mint cryptographic codes.  Each cryptographic code can include a private key to serve as a label for goods in the supply network and a public key that serves to identify a cryptographic address in a distributed consensus network.  The distributed consensus network can maintain a cryptographically verifiable record chain in one or more multiple computing nodes…system can  provenance code (hereinafter a "popcode") (Equated to identifier) label from the provenance management system or an agent thereof… The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)… For example, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode(equated to lable affixed…The logistic transaction can define a destination address (e.g., an identity address or a popcode address) of where the items are assigned], and[ ¶41, disclosing the SKU when it moves down the supply chain through different nodes], and [Abstract]; and
 and one or more processors configured to: receive a message indicating a transaction of a physical item from a first user to a second user, wherein the message is cryptographically signed by a private key of the first user and includes information regarding the transaction [¶27,  When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a "popcode") label from the provenance management system or an agent thereof.  The popcode label encodes a private popcode key used to cryptographically sign a logistic transaction record equated to message).  The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it a popcode label can be a 32 bits barcode, such as a two-dimensional barcode (equated to lable affixed…], and [¶28, the provenance management system can maintain the public ledger database by interfacing with a distributed consensus system comprising multiple delegation nodes (e.g., computing devices).  For example, the public ledger database can be maintained in a distributed manner as a block chain.  The block chain keeps track of all confirmed logistic transactions that occur within the logistics platform maintained by the provenance management system.  A logistic transaction is an inventory record of quantified goods that occurs within a company or between companies], and [¶32, … (e.g., a participant device 106A and a participant device 106B, collectively as the "participant devices 106")…]; and
verify authenticity of the message; and upon verifying the authenticity of the message, incorporate the information regarding the transaction in the digital ledger [¶29, in several embodiments, the block chain confirms to the logistic transactions via the distributed consensus system.  The distributed consensus system confirms waiting logistic transactions by including them in the block chain], and [¶¶38, 52].
Sriram does not explicitly disclose, however, Feeney discloses a system comprising: memory storing a digital ledger comprising a list of identifiers for a plurality of physical items, wherein each physical item corresponds to a different respective identifier[ Abstract, A method for block-chain verification of goods includes scanning, by a computing device, using a code scanner, an address from a code affixed to a product,( equated that each product has a code affixed to it) verifying, by the computing device, that the address is associated with a crypto-currency transaction recorded at a transaction register, obtaining, by the computing device, at least one current transaction datum, and determining, based on the verification and the The product may be merchandise.  The product may be a consumable.  The product may be a fixed asset.  The product may be a circulating tool.  The product may be a library books.  The product may be capital equipment.  The product may be a bill of fiat currency.  The product may be commercial paper.  The product may be an item, such as a coupon or voucher, which may be used as proof of payment for a service.  For instance, the product may be a ticket for conveyance on a transportation carrier such as a train, bus, or airline.  The product may be a ticket for an entertainment event such as a sporting event or a concert… the first code 207 is incorporated in an inventory control system (not shown).  In one embodiment, an inventory control system is a system for managing and locating objects or materials.  Modern inventory control systems may rely upon codes, such as barcodes or (RFID) tags, to provide automatic identification of products.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Siram with the teaching of Freeney in order to provide inventory tracking , verification of goods and  for authenticating inventory to prevent counterfeiting for block chain environment and systems[ Feeney, Abstract, title,  ¶1].
and a cryptographic hash the corresponding identifier of the physical item derived from scanning a label affixed to the physical item
Evan though Sriram and Feeney describes this limitation as:
Sriram[ ¶38, whenever a block of transactions is created, information in the block is processed via a hash function to produce a hash value.  This hash value is stored along with the new block at the end of the block chain.  Each new hash is also generated based on the hash value of a previous block, hence ensuring the authenticity of the entire block chain.  The hash functions confirms that the new block--and every block after it--is legitimate.
Feeney[ ¶43, the protocol may require a new block 206b to contain a cryptographic hash describing its contents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that both Sriram and Feeney uses the block chain technology to create a new blocks which contents of each block is hashed, hence  the identifier of the physical product and all it information will be hashed too.
LIU furthermore describes the limitation as: [ ¶21, the goods/products may include a box, container, or other shipping mechanism that houses the product and the contactless readable/writable unit (e.g., RFID tag, smart-card, etc.) within the goods or packaging container (e.g. box, bottle, packing bag, etc.).  The tag may also be affixed to the product itself in certain scenarios… Each shipping waypoint may submit a private key and a public key used for crypto and digital signature (i.e., shipment verification keys).  Current shipping waypoints create a new block to record the latest shipping information, or a hash value of the information, of the goods.  This shipping information may include a current shipping, time, location, product attributes (i.e., description, size, weight, condition, etc.) and prior blocks which are retrieved to link to the current shipping information block.  The new block is signed with a private key, and current shipping waypoints link the new block to the blockchain stored in the embedded readable/writable unit of the goods (local blockchain)].

Regarding claim 2, Sriram discloses, wherein the one or more processors are further configured to: receive a query regarding a physical item [¶6, a system for tracking end-to-end provenance of labeled goods despite re-unitization, repackaging, or transformation of the goods.  The system can track provenance of such items…]; and 
 	wherein the query includes: the corresponding identifier of the physical item derived from scanning the label affixed to the physical item [¶27, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode]; and
and a public key of a queried user [¶25,  Provenance refers to an authentic identity of the origin of a quantity of goods.  Provenance tracking can be enabled by a computer system (e.g., one or more computer servers or other computing devices), hereinafter refers to as the "provenance management system." The provenance management system can maintain one or more profiles of one or more participant entities that participate in its a logistic platform.  Each profile can include at least a public identity key (e.g., a public key for asymmetric cryptography) corresponding to a participant entity.  The public identity key is used to verify a cryptographic signature made by the participant entity], and [¶36, the identity provider system 110 is part of the provenance management system 102.  In some embodiments, the provenance management system 102 is part of the identity provider system 110.  The provenance management system 102 can receive and register a public identity key from a participant device when the participant entity's identity is authenticated.  The public identity key can be used to verify cryptographic signatures made using a private identity key known only by agents of the participant entity.  In 
 and in response to the query: determine from the digital ledger whether or not the queried user is owner of the physical item; and transmit a confirmation whether or not the queried user is owner of the physical item [¶¶27-30, The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)… The method described enables the block chain to keep track of multiple logistic transactions.  Any consumer or company can access the block chain to verify the provenance associated with a set of items by access the block chain. For example, a popcode label consistent with the logistics platform can be scanned to check against the public ledger database represented by the block chain].
Regarding claims 3 and 12, Sriram discloses wherein to verify authenticity of the message; the one or more processors are configured to: verify a cryptographic signature of the first user using a public key of the first user; and verify that the physical item either is new or is owned by the first user [¶¶27-30, The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession)].
Regarding claims 4 and 13, Sriram discloses wherein to verify that the physical item is new, the one or more processors are configured to determine from the digital ledger whether or not the corresponding identifier of the physical item is included in the digital ledger, wherein if the corresponding identifier of the physical item is not included in the digital ledger, then the physical item is determined to be new[¶26, When a first company manufactures a first quantity of goods, a first computing device controlled by the first company can report the ownership of the first quantity of goods via a logistic transaction record to a public ledger database.  The public ledger database can store logistic transaction records in a distributed manner The first computing device can report the logistic transaction record to the public ledger database via the provenance management system.  The first computing device can cryptographically sign this logistic transaction with its private cryptographic key].
Regarding claims 5 and 14, Sriram discloses wherein if the physical item is included in the digital ledger, the one or more processors are configured to determine whether the public key linked to the identifier in the digital ledger matches the public key of the first user, wherein if the public key linked to the identifier in the digital ledger matches the public key of the first user, then the physical item is determined to be owned by the first user [¶¶27-30]
Regarding claims 6 and 15, Sriram discloses wherein the information regarding the transaction includes a public key of the second user, and wherein to include the message in the digital ledger, the one or more processors are configured to link the corresponding identifier of the physical item to the public key of the second user [¶¶27-30].
Regarding claims 7 and 16, Sriram discloses, wherein the information regarding the transaction further includes a timestamp indicating a time of the transaction [¶42, the agent application 108 can facilitate the participant devices 106 to report records of logistic transactions.  The logistic transactions can include address information (e.g., source and destination addresses),  timestamp of the reporting].
Regarding claims 8 and 17, Sriram discloses wherein the digital ledger is stored among a plurality of peer nodes in a distributed network, and wherein to include the message in the digital ledger, the one or more processors are configured to broadcast the message to peer nodes of the distributed network [¶38, the public ledger database can be implemented by a distributed consensus system 114.  The distributed consensus system 114 can be implemented by one or more delegation nodes (e.g., a delegation node 114A and a delegation node 114B)…].
Regarding claim 9, Sriram discloses wherein the label affixed to the physical item is a bar code [¶27, for example, a popcode label can be a 32 bits barcode, such as a two-dimensional barcode (equated to lable affixed…].
Regarding claims 10 and 18, Sriram discloses wherein the memory and the one or more processors are communicatively coupled over a distributed computing network [see FIGS. 1, 11, ¶38, the public ledger database can be implemented by a distributed consensus system 114.  The distributed consensus system 114 can be implemented by one or more delegation nodes (e.g., a delegation node 114A and a delegation node 114B)…].
11. Regarding claim 11, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 19,  this claim is interpreted and rejected for the same rational set forth in claim 1. For more detail please refer to paragraphs:
Sriram[ ¶¶6-8, 25, 27-29, 32, 36, 38, 41, 44, 52], and Feeney[Abstract, ¶¶10, 39-40, 43], and LIU[ Abstract, ¶21].
Regarding claim 20, Sriram discloses, wherein if the public key is not currently linked to the corresponding identifier of the physical item, transmitting, by the one or more processors, a message indicating that the physical item is not owned by the purported owner [¶7, the disclosed system can track transference of ownership of a package (e.g., a physical or virtual good or composition of goods) in the supply network by minting the cryptographic codes and distributing the cryptographic codes to entities within the supply network.  An entity can request to publish a cryptographically verifiable record, which establishes ownership of a package by the entity, into the distributed consensus network].
Regarding claim 21, Sriram discloses, wherein if the corresponding identifier of the physical item is not present in the digital ledger, transmitting, by the one or more processors, a message indicating that the physical item is not authentic[ ¶27-28, When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a "popcode") (Equated to identifier) label from the provenance management system or an agent thereof…The logistic transaction can define a destination address (e.g., an identity address or a popcode address) of where the items are assigned 22. this claim is interpreted and rejected for the same rational set forth in claim 19].
Regarding claim 22, this claim is interpreted and rejected for the same rational set forth in claims 1, 11, and 19.
Regarding claim 23, Sriram discloses, wherein the message is transmitted using a remote procedure call [¶8, the disclosed system also advantageously enables an entity to request to publish a cryptographically verifiable record that tracks unitization of a package.  In some cases, the cryptographically verifiable record can simultaneously establish a transfer of system facilitates publishing of cryptographically verifiable records (response) that track various divisions, composition, and mixing of one or more source packages into one or more destination packages in the distributed consensus network.
Regarding claim 24, Sriram discloses, wherein scanning the label affixed to the physical item is performed using a scanning device connectable to the network [¶48, in some embodiments, the agent application 108 can access scanner components (e.g., a scanner component 116A and a scanner component 116B, collectively as the "scanner components 116") of the participant devices 106.  The scanner components 116 can be used to read and/or decode the private popcode keys from the popcode labels.  For example, a scanner component can be a camera capable of scanning a barcode (e.g., a one-dimensional or a two-dimensional barcode) on a popcode label.  For another example, a scanner component can be a radiofrequency identification (RFID) reader capable of scanning an RFID tag in a popcode label].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar(8,417,592)[Inventory of Libraries,  see Claim 1, retrieving a stored inventory record, wherein an inventory record includes, for each item of physical media in a robotic data storage media library: 1) an item identifier representing a machine readable label on the item of physical media…determining a second number computed by applying the hash function to each item identifier…].
Shulman (2017/0032382) [system and method for product authentication, ¶¶32, 37, 41, 58, 101-102,  identification tags affixed to products, 1-D or 2-D bar codes, QR codes].
Alijawhari(US20170262862)[ Method and apparatus for managing and providing provenance to product using blockchain, ¶¶125, 133].
Chow (US2017/0048216) [read the whole document,  document tracking on a distributed ledger, ¶32].
Toohey(US2019/0114584)
Liu(US2018/0174097)[ tracking shipments with a local and remote block chain, ¶¶19,27].

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-270-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496